DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed July 21, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.

Response to Arguments
Applicant's arguments filed July 05, 2018 Regarding the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-20 are pending, of which claims 1, 8, and 15 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al. (US 2020/0034357) (hereinafter Panuganty) in view of Saxena et al. (US 2019/0384845) (hereinafter Saxena).
Regarding claim 1, Panuganty teaches a method for query optimization, the method comprising: receiving a query and a set of runtime metrics corresponding to the query, wherein the query includes a set of elements (see Figs. 3-4, para [0079-0080], discloses receiving a query and set of contextual parameters for time and location in personalized analytics (runtime metrics) corresponding to a query that includes contextual words (set of elements)); generating a set of encoded elements corresponding to the set of elements (see Fig. 4, para [0049], para [0080-0081], discloses generating patterns corresponding to identified contextual words); processing the set of encoded elements and the set of runtime metrics to identify one or more possible query classifications (see Figs. 14-15, para [0129], para [0162], para [0165], discloses processing patterns and personalized analytics to generate insight identifying insight output in playlists (query classifications)).
Panuganty does not explicitly teach determining a query execution plan according to the identified one or more possible query classifications, wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications; and executing the query according to the determined query execution plan.
Saxena teaches determining a query execution plan according to the identified one or more possible query classifications (see Fig. 4, para [0042-0043], discloses determining query plans based on query planning techniques to identify classifier for sized-based query execution), wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications (see Fig. 4, Fig. 7, para [0042-0043], para [0050], discloses generated different query plans corresponding to query size classifiers and providing classifier updates according to query plans of the identified classifier for sized-based query execution); and executing the query according to the determined query execution plan (see Fig. 4, para [0042-0043], discloses executing size-based query for the determined query plan).
Panuganty/Saxena are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty to determine a query execution plan from disclosure of Saxena. The motivation to combine these arts 

Regarding claim 8, Panuganty teaches a product for query optimization, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to (see para [0059], discloses computer-readable media): receive a query and a set of runtime metrics corresponding to the query, wherein the query includes a set of elements (see Figs. 3-4, para [0079-0080], discloses receiving a query and set of contextual parameters for time and location in personalized analytics (runtime metrics) corresponding to a query that includes contextual words (set of elements)); generate a set of encoded elements corresponding to the set of elements (see Fig. 4, para [0049], para [0080-0081], discloses generating patterns corresponding to identified contextual words); process the set of encoded elements and the set of runtime metrics to identify one or more possible query classifications (see Figs. 14-15, para [0129], para [0162], para [0165], discloses processing patterns and personalized analytics to generate insight identifying insight output in playlists (query classifications)).
Panuganty does not explicitly teach determine a query execution plan according to the identified one or more possible query classifications, wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of 
Saxena teaches determine a query execution plan according to the identified one or more possible query classifications (see Fig. 4, para [0042-0043], discloses determining query plans based on query planning techniques to identify classifier for sized-based query execution), wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications (see Fig. 4, Fig. 7, para [0042-0043], para [0050], discloses generated different query plans corresponding to query size classifiers and providing classifier updates according to query plans of the identified classifier for sized-based query execution); and execute the query according to the determined query execution plan (see Fig. 4, para [0042-0043], discloses executing size-based query for the determined query plan).
Panuganty/Saxena are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty to determine a query execution plan from disclosure of Saxena. The motivation to combine these arts is disclosed by Saxena as “optimizations for very fast execution of complex analytic queries such as those including multi-table joins, sub -queries, and aggregation, more efficiently” (para [0035]) and determining a query execution plan is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Panuganty teaches a system comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to (see Fig. 2, para [0059], discloses processor and computer-readable media): receive a query and a set of runtime metrics corresponding to the query, wherein the query includes a set of elements (see Figs. 3-4, para [0079-0080], discloses receiving a query and set of contextual parameters for time and location in personalized analytics (runtime metrics) corresponding to a query that includes contextual words (set of elements)); generate a set of encoded elements corresponding to the set of elements (see Fig. 4, para [0049], para [0080-0081], discloses generating patterns corresponding to identified contextual words); process the set of encoded elements and the set of runtime metrics to identify one or more possible query classifications (see Figs. 14-15, para [0129], para [0162], para [0165], discloses processing patterns and personalized analytics to generate insight identifying insight output in playlists (query classifications)).
	Panuganty does not explicitly teach determine a query execution plan according to the identified one or more possible query classifications, wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications; and execute the query according to the determined query execution plan.
Saxena teaches determine a query execution plan according to the identified one or more possible query classifications (see Fig. 4, para [0042-0043], discloses determining query plans based on query planning techniques to identify classifier for sized-based query execution), wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications (see Fig. 4, Fig. 7, para [0042-0043], para [0050], discloses generated different query plans corresponding to query size classifiers and providing classifier updates according to query plans of the identified classifier for sized-based query execution); and execute the query according to the determined query execution plan (see Fig. 4, para [0042-0043], discloses executing size-based query for the determined query plan).
Panuganty/Saxena are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty to determine a query execution plan from disclosure of Saxena. The motivation to combine these arts is disclosed by Saxena as “optimizations for very fast execution of complex analytic queries such as those including multi-table joins, sub -queries, and aggregation, more efficiently” (para [0035]) and determining a query execution plan is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
Panuganty further teaches providing one or more runtime metrics corresponding to the executed query (see para [0162], para [0266], discloses metrics corresponding to query).

Regarding claims 3, 10, and 17, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
see Fig. 4, para [0078], discloses contextual words are analogous to set of elements).

Regarding claims 5, 12, and 19, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
Panuganty further teaches wherein the set of runtime metrics includes elapsed time and memory usage (see para [0145], para [0162], discloses time metrics and memory usage).

Regarding claims 7, 14, and 20, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
Panuganty further teaches wherein generating the set of encoded elements corresponding to the set of elements includes using a Word2vec model to provide the set of encoded elements (see para [0156], para [0237], discloses using Word2vec).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al. (US 2020/0034357) (hereinafter Panuganty) in view of Saxena as applied to claims 1, 8, and 15, and in further view of Magliozzi et al. (US 2018/0131645) (hereinafter Magliozzi).
Regarding claims 4, 11, and 18, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
Panuganty/Saxena do not explicitly teach wherein processing the set of encoded elements and the set of runtime metrics to identify one or more possible query 
Magliozzi teaches wherein processing the set of encoded elements and the set of runtime metrics to identify one or more possible query classifications includes comparing the set of encoded elements and the set of runtime metrics to one or more sets of elements and one or more sets of runtime metrics corresponding to one or more additional queries, wherein the additional queries are each associated with a classification (see Figs. 6a-b, para [0125-0126], para [0140], discloses identifying classification of intent of queries includes comparing query to individual vectors within encoded knowledge base, each query is associated with respective classification).
Panuganty/Saxena/Magliozzi are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty/Saxena to compare data corresponding to additional queries from disclosure of Magliozzi. The motivation to combine these arts is disclosed by Magliozzi as “generalize categories from the categories it was trained on so the category encoding improve continuously as knowledge is added” (para [0128]) and comparing data corresponding to additional queries is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al. (US 2020/0034357) (hereinafter Panuganty) in view of Saxena as applied to claims 1, 8, and 15, and in further view of Kosuru et al. (US 2018/0089271) (hereinafter Kosuru).
Regarding claims 6 and 13, Panuganty/Saxena teaches a method of claim 1 and product of claim 8.
Panuganty/Saxena does not explicitly teach wherein each classification corresponds to a join order and an access type. 
Kosuru teaches wherein each classification corresponds to a join order and an access type (see para [0034], discloses classification corresponding to join types and access types).
Panuganty/Saxena/Kosuru are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty/Saxena to include join ordering and access types from disclosure of Kosuru. The motivation to combine these arts is disclosed by Kosuru as “inaccurate classification wastes resources and limits how many queries can be executed, causing queue buildup, and resulting in a less robust computing system” (para [0001]) and including join ordering and access types is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159